In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS

******************** *
DOROTHY HANDEL,          *
                         *                          No. 15-1112V
             Petitioner, *                          Special Master Christian J. Moran
                         *
v.                       *                          Filed: June 7, 2016
                         *
SECRETARY OF HEALTH      *                          Damages; decision based on proffer;
AND HUMAN SERVICES,      *                          shoulder injury related to vaccine
                         *                          administration (“SIRVA”); TDAP
             Respondent. *
******************** *

Edward M. Kraus, Law Offices of Chicago Kent, Chicago, IL, for Petitioner;
Michael P. Milmoe, U.S. Department of Justice, Washington, DC, for Respondent.

             UNPUBLISHED DECISION AWARDING DAMAGES1

        On October 2, 2015, Dorothy Handel filed a petition seeking compensation
under the National Vaccine Injury Compensation Program, 42 U.S.C. §§ 300aa-1
et seq., alleging that the Tdap vaccination caused her to suffer a shoulder injury
related to vaccine administration (“SIRVA”). On March 9, 2016, the undersigned
ruled, based upon respondent’s concession, see Respondent’s Report, filed March
8, 2016, that petitioners are entitled to compensation under the Vaccine Act.


       1
         The E-Government Act, 44 § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services), requires that the Court post this decision on its website.
Pursuant to Vaccine Rule 18(b), the parties have 14 days to file a motion proposing redaction of
medical information or other information described in 42 U.S.C. § 300aa-12(d)(4). Any
redactions ordered by the special master will appear in the document posted on the website.
       On June 2, 2016, respondent filed a Proffer on Award of Compensation, to
which petitioner agrees. Based upon the record as a whole, the special master
finds the proffer reasonable and that petitioner is entitled to an award as stated in
the Proffer. Pursuant to the attached Proffer the court awards petitioner:

        A lump sum payment of $75,000.00, in the form of a check payable to
        petitioner, Dorothy Handel. This amount represents compensation for
        all damages that would be available under 42 U.S.C. §300aa-15(a) to
        which petitioner would be entitled

       In the absence of a motion for review filed pursuant to RCFC, Appendix B,
the clerk is directed to enter judgment in case 15-1112V according to this decision
and the attached proffer.2

        Any questions may be directed to my law clerk, Dan Hoffman, at (202) 357-
6360.

        IT IS SO ORDERED.

                                                     s/Christian J. Moran
                                                     Christian J. Moran
                                                     Special Master




        2
          Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each
party filing a notice renouncing the right to seek review by a United States Court of Federal
Claims judge.
             IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                        OFFICE OF SPECIAL MASTERS
____________________________________
                                     )
DOROTHY HANDEL,                      )
                                     )
            Petitioner,              )  No. 15-1112V
                                     )  Special Master Moran
      v.                             )  ECF
                                     )
SECRETARY OF HEALTH AND              )
HUMAN SERVICES,                      )
                                     )
            Respondent.              )
                                     )

               RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

I.       Compensation for Vaccine Injury-Related Items

         On March 9, 2016, the special master issued an Unpublished Ruling Finding Entitlement

to Compensation determining that petitioner was entitled to vaccine compensation for her

Shoulder Injury Related to Vaccine Administration (“SIRVA”). Respondent proffers that, based

on the evidence of record, petitioner should be awarded $75,000.00. This amount represents all

elements of compensation to which petitioner would be entitled under 42 U.S.C. § 300aa-15(a).

Petitioner agrees.

II.      Form of the Award

         Respondent recommends that the compensation provided to petitioner should be made

through a lump sum payment as described below, and requests that the special master’s decision

and the Court’s judgment award the following: 1

      A. A lump sum payment of $75,000.00 in the form of a check payable to petitioner, Dorothy
         Handel. This amount accounts for all elements of compensation under 42 U.S.C.

1
  Should petitioner die prior to entry of judgment, respondent reserves the right to move the Court for appropriate
relief. In particular, respondent would oppose any award for future medical expenses, future pain and suffering, and
future lost wages.
       § 300aa-15(a) to which petitioner would be entitled.

Petitioner is a competent adult. Evidence of guardianship is not required in this case.

                                                     Respectfully submitted,

                                                     BENJAMIN C. MIZER
                                                     Principal Deputy Assistant Attorney General

                                                     RUPA BHATTACHARYYA
                                                     Director
                                                     Torts Branch, Civil Division

                                                     CATHARINE E. REEVES
                                                     Acting Deputy Director
                                                     Torts Branch, Civil Division

                                                     GLENN A. MACLEOD
                                                     Senior Trial Counsel
                                                     Torts Branch, Civil Division

                                                     /s/ Michael P. Milmoe
                                                     MICHAEL P. MILMOE
                                                     Senior Trial Counsel
                                                     Torts Branch, Civil Division
                                                     U.S. Department of Justice
                                                     P.O. Box 146
                                                     Benjamin Franklin Station
                                                     Washington, D.C. 20044-0146
                                                     Phone: (202) 616-4125
Dated: June 2, 2016                                  Fax:    (202) 616-4310